            Case MDL No. 2875 Document 220 Filed 01/31/19 Page 1 of 2



                        BEFORE THE UNITED STATES JUDICIAL
                        PANEL ON MULTIDISTRICT LITIGATION

IN RE: VALSARTAN N-
NITROSODIMETHYLAMINE                                   MDL Docket No. 2875
(NDMA) PRODUCTS LIABILITY LITIGATION


                          AMENDED CERTIFICATE OF SERVICE

       In accordance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel for Multidistrict Litigation, I hereby certify that on January 31, 2019, I electronically filed

the foregoing documents with the clerk for the United States Judicial Panel on Multidistrict

Litigation using the CM/ECF system. I also certify that the foregoing document will be served

today on all counsel of record by transmission of Notice of Electronic Filing generated by

CM/ECF, or as indicated below.

Served via U.S. Mail:

Zhejiang Huahai Pharmaceutical Co., Ltd.
2009 Eastpark Blvd., Cranbury, NJ 08512
(and)
Xunqiao, Linhai, Zhejiang 317024
China

Prinston Pharmaceutical, Inc. d/b/a Solco Healthcare LLC
2002 Eastpark Blvd.,
Cranbury, New Jersey 08512

Solco Healthcare US, LLC
2002 Eastpark Blvd., Ste A
Cranbury, New Jersey 08512

Huahai U.S., Inc.
2002 Eastpark Blvd.,
Cranbury, New Jersey 08512
           Case MDL No. 2875 Document 220 Filed 01/31/19 Page 2 of 2



Aurobindo Pharma USA
279 Princeton Hightstown Road
East Windsor, NJ 08520




Dated: January 31, 2019              Respectfully Submitted,
                                    /s/ Annesley H. DeGaris
                                    Annesley H. DeGaris, Esq.
                                    DeGaris & Rogers, LLC
                                    Two North Twentieth Street
                                    Suite 1030
                                    Birmingham, AL 35203
                                    adegaris@degarislaw.com
                                    asapone@degarislaw.com
                                    (p) 205-558-9000
                                    (f) 205-588-5231

                                    and

                                    Harold T. McCall, Jr.
                                    Wayne Wright LLP
                                    5707 Interstate Ten West
                                    San Antonio, TX 78201
                                    Telephone: (210) 888-8888
                                    Email: hmccall@waynewright.com

                                    Attorneys for Plaintiff Betty Selph
